IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00186-CV

GERRI E. SAVALA,
                                                             Appellant
v.

CHARTER DRYWALL DALLAS, CORP.,
                                                             Appellee



                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 10-C-3211


                           MEMORANDUM OPINION


       The Clerk of this Court notified the parties in a September 14, 2010 letter that this

appeal would be dismissed after 14 days unless Appellant filed a motion to dismiss or

otherwise filed a response showing grounds for continuing the appeal. No motion or

response has been received. Accordingly, the appeal is dismissed. See TEX. R. APP. P.

42.3(c).


                                                 REX D. DAVIS
                                                 Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed October 20, 2010
[CV06]




Savala v. Charter Drywall                      Page 2